                                            Case 3:19-cv-06852-SI Document 37 Filed 08/04/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THERESA BROOKE,                                    Case No. 19-cv-06852-SI
                                   8                    Plaintiff,
                                                                                            ORDER RE DISCOVERY DISPUTE
                                   9             v.                                         NO. 1
                                  10     RIHH LP,                                           Re: Dkt. No. 34
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is the parties’ first joint discovery dispute letter. Docket No.

                                  14   34. In the letter, plaintiff Theresa Brooke requests defendant RIHH, LP (“RIHH”) produce the

                                  15   construction and alteration history of the hotel at the heart of this dispute. Id. RIHH argues it need

                                  16   not produce any construction or alteration documents because it does not dispute liability on the

                                  17   basis of any alteration or construction history. Id. For the reasons discussed below, the Court

                                  18   DENIES plaintiff’s request for production.

                                  19

                                  20                                            BACKGROUND

                                  21          Ms. Brooke, a resident of Arizona, brought this Americans with Disabilities Act (“ADA”)

                                  22   access action against RIHH, the owner and operator of the Residence Inn Livermore Pleasanton in

                                  23   Livermore, California, for failing to provide an ADA-accessible "two bedroom suite" or “Penthouse

                                  24   suite." Dkt. No. 15 (“First Amended Complaint”). Brooke seeks the construction and alteration

                                  25   history of the hotel to discern which ADA standards apply. Dkt. No. 34. As discussed more fully

                                  26   below, if construction or alterations were made after March 15, 2012 the more stringent 2010 ADA

                                  27   standards apply. If no construction or alterations were made after March 15, 2012, the 1991 ADA

                                  28   standards apply and RIHH is protected from liability if removal of barriers is not “readily
                                             Case 3:19-cv-06852-SI Document 37 Filed 08/04/20 Page 2 of 3




                                   1   achievable.” Defendant asserts that it does not dispute liability on the basis of any construction or

                                   2   alteration history, and therefore production of such records is unnecessary.

                                   3          Since RIHH does not dispute liability on the basis of the construction or alteration history,

                                   4   requiring discovery of such history is unnecessary. The 2010 ADA standards apply, and RIHH is

                                   5   estopped from making any arguments based on the construction or alteration history of the hotel.

                                   6

                                   7                                              DISCUSSION

                                   8          In 2010, the ADA revised the previous 1991 ADA Standards to require greater accessibility,

                                   9   therefore placing more stringent requirements on facilities constructed or altered after the rule’s

                                  10   effective date on March 15, 2012. 28 C.F.R. § 36.304. However, the revised 2010 ADAAG

                                  11   provided a “safe harbor” provision shielding existing properties that were not altered after the May

                                  12   15, 2012 effective date from noncompliance with the new 2010 Standards. Id. Instead, pre-existing,
Northern District of California
 United States District Court




                                  13   unaltered post-March 15, 2012 structures are subject to the readily achievable standard. Id. Under

                                  14   the readily achievable standard “barriers must be removed where it is ‘readily achievable’ to do

                                  15   so.” Moeller v. Taco Bell Corp., 816 F. Supp. 2d 831, 847 (N.D. Cal. 2011). Therefore, for existing

                                  16   structures that have not been altered after March 2012, “[d]efendants are liable for failing to fix the

                                  17   barriers alleged by Plaintiffs if and only if (1) the Item constitutes a violation of the 1991 ADAAG

                                  18   Standards, and (2) it is “readily achievable” to modify the element to comply with the 2010 ADAAG

                                  19   Standards,” whereas for structures constructed or altered after March 15 2012, the defendant is liable

                                  20   even if removal of the barrier is not readily achievable. Lane v. Landmark Theatre Corp., No. 16-

                                  21   CV-06790-BLF, 2020 WL 1976420, at *13 (N.D. Cal. Apr. 24, 2020).

                                  22          RIHH acknowledges that General Order 56(4)(a) requires defendants to “disclose all

                                  23   information in defendant’s possession or control regarding the construction or alteration history of

                                  24   the subject premises” but only “if defendant intends to dispute liability on that basis.” Dkt. No. 34

                                  25   (emphasis added). RIHH argues that because it does not dispute liability on the basis of any

                                  26   construction or alteration history, production of construction or alteration history is not required.

                                  27   Id.

                                  28
                                                                                         2
                                            Case 3:19-cv-06852-SI Document 37 Filed 08/04/20 Page 3 of 3




                                   1           “District ‘courts are generally in agreement that whether barrier removal is readily

                                   2   achievable is an affirmative defense,’ though the Ninth Circuit has yet to address the

                                   3   issue.” Hernandez v. Polanco Enterprises, Inc., 19 F. Supp. 3d 918, 931 (N.D. Cal.

                                   4   2013) (quoting Wilson v. Haria & Gogri Corp., 479 F. Supp. 2d 1127, 1133 (E.D. Cal. 2007).

                                   5   Courts also generally agree that defendants may waive the “readily achievable” affirmative defense,

                                   6   for instance, by omitting it from their answer. See id. at 1133–34.

                                   7           “When a party unqualifiedly waives a legal defense, it is within the court’s discretion to

                                   8   construe that waiver as judicial admission in a manner that effectuates the strategic purpose for

                                   9   which the court reasonably believes the waiver was made.” Meyer v. Berkshire Life Ins. Co., 372

                                  10   F.3d 261, 265 (4th Cir. 2004). “Judicial admissions are formal admissions in the pleadings which

                                  11   have the effect of withdrawing a fact from issue and dispensing wholly with the need for proof of

                                  12   the fact.” Id.
Northern District of California
 United States District Court




                                  13           Here, RIHH explicitly states that it does not deny liability on the basis of any construction

                                  14   or alteration history, and its intention is to withdraw the construction and alteration history from the

                                  15   scope of discovery. Therefore, it is within the Court’s discretion to interpret RIHH’s statement as a

                                  16   judicial admission that the 2010 ADA standards apply in this case. RIHH is thus estopped from

                                  17   making arguments based on the construction or alteration history in further litigation for this case.

                                  18   Because the construction and alteration history is not an issue in dispute, time and resources should

                                  19   not be wasted on production of such history. Plaintiff’s request for production is DENIED.

                                  20

                                  21           IT IS SO ORDERED.

                                  22   Dated: August 4, 2020

                                  23                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          3
